Name: Commission Regulation (EEC) No 1700/89 of 15 June 1989 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2119/88
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 / 16. 6. 89 Official Journal of the European Communities No L 166/23 COMMISSION REGULATION (EEC) No 1700/89 of 15 June 1989 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 2119/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeatC), as last amended by Regula ­ tion (EEC) No 1 249/89 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Direc ­ tive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as last amended by Directive 86/83/EEC (4) ; Whereas, in view of the results of the census of December 1988 the weighting coefficients fixed by Commission Regulation (EEC) No 21 19/88 (^ should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 2119/88 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 282, 1.11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. 3 OJ No L 223, 16. 8 . 1976, p. 4. (4) OJ No L 77, 22. 3. 1986, p. 31 . V) OJ No L 186, 16. 7. 1988, p . 23 . No L 166/24 16. 6 . 89Official Journal of the European Communities ANNEX Weighting coefficients to be used in calculating the Community market price for pig carcases Belgium 6,2 Denmark 9,2 Germany 22,8 Greece 1,3 Spain 16,5 France 11,8 Ireland 1,0 Italy 9,5 Luxembourg 0,1 Netherlands 13,9 United Kingdom 7,7